DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on August 22, 2019.
Claims 1-22 are being examined in this office action.

Election/Restrictions
Upon reviewing Applicant’s response to the Election/Restiction requirement, filed June 7, 2022, Examiner has withdrawn the previous Election/Restriction requirement mailed April 7, 2022.  Accordingly, claims 1-22 are being examined in this office action.

Claim Objections
Claim 11 is objected to because of the following informalities: “an spring” should read: a spring.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L.A. Amtsberg (US 2,341,497, herein Amtsberg).

Regarding claim 1, Amtsberg discloses an impact tool, comprising:
a motor (13);
a hammer (50) comprising a first drive member rotatably driven by the motor (hammer carrier 40 is driven by the motor via driving cam 41);
an anvil (25) comprising a second drive member (27), the first drive member of the hammer periodically engaging and disengaging the second drive member of the anvil such that the first and second drive members impact against each other (col. 4, line 51);
a tool housing enclosing the hammer and a portion of the anvil and comprising a handle grippable by a user (housing 10 with handle 11);
a bushing (29) disposed between the anvil and the tool housing; and
a first vibration isolator (resilient rubber sleeve 30 for shock absorption) disposed circumferentially between the anvil and the tool housing to reduce transmission of vibrations from the hammer to the tool housing.

Regarding claim 2, Amtsberg discloses a second vibration isolator (annular flange 33 of resilient sleeve) disposed axially between the second drive member of the anvil and the tool housing.

Regarding claim 3, Amtsberg discloses wherein the bushing comprises a flange extending radially outward from a tubular portion of the bushing, wherein the flange is disposed between the second drive member of the anvil and the tool housing, and the second vibration isolator is disposed axially between the flange and the tool housing (fig. 1: the bushing has a flange that extends radially outward next to flange 33 of the resilient sleeve).

Regarding claim 4, Amtsberg discloses wherein the flange is rotationally restrained to the tool housing (the sleeve and its flange are at least frictionally restrained to the housing).

Regarding claim 13, Amtsberg discloses wherein the first vibration isolator is non-metal (rubber material therefore a non-metal material).

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcengill et al. (US 5,992,538, herein Marcengill).

Regarding claim 21, Marcengill discloses (Col. 5, lines 35-59) an impact tool (10), comprising:
a camshaft (22) rotating in response to a motor;
a hammer (24) disposed about the camshaft and comprising a first drive member (28), the camshaft rotatably driving the hammer;
an anvil (38) comprising a second drive member (54), the hammer moving axially back- and-forth relative to the camshaft and the anvil such that the first drive member periodically engages and rotationally drives the second drive member and the first drive member periodically disengages from the second drive member and rotationally rotates relative to the anvil, the first and second drive members thereby impacting against each other;
a tool housing (46) enclosing the camshaft, hammer and a portion of the anvil and comprising a handle grippable by a user; and
a first vibration isolator (100) disposed between the camshaft and the anvil.

Regarding claim 22, Marcengill discloses an impact tool, comprising:
a shaft (22) rotating in response to a motor;
a hammer (24) comprising a first drive member (28) rotatably driven by the shaft;
an anvil (38) comprising a second drive member (54), the first drive member of the hammer periodically engaging and disengaging the second drive member of the anvil such that the first and second drive members impact against each other:
a tool housing (46) enclosing the hammer and a portion of the anvil and comprising a handle grippable by a user;
a roller bearing (Fig. 10) (Col. 5, lines 14-34) disposed between the shaft and the tool housing; and
a first vibration isolator (100) disposed between the roller bearing and the tool housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 (alternatively), 6-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marcengill in view of Amtsberg.

Regarding claim 1, Marcengill discloses an impact tool, comprising:
a hammer (24) comprising a first drive member (28);
an anvil (38) comprising a second drive member (54), the first drive member of the hammer periodically engaging and disengaging the second drive member of the anvil such that the first and second drive members impact against each other;
a tool housing (46) enclosing the hammer and a portion of the anvil and comprising a handle grippable by a user;
a bushing (66) disposed between the anvil and the tool housing; and
a first vibration isolator (52) disposed circumferentially between the anvil and the tool housing to reduce transmission of vibrations from the hammer to the tool housing.
Marcengill does not expressly disclose a motor.
Amtsberg teaches a motor (13).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the impact tool as disclosed by Marcengill by incorporating a motor, as doing so would provide a conventional means to drive the impact tool. 

Regarding claim 6, Marcengill discloses (Col. 5, lines 35-59) a camshaft (22) rotating in response to the motor, the hammer being disposed about the camshaft and the camshaft rotatably driving the hammer, wherein the hammer moves axially back-and-forth relative to the camshaft while rotating relative to the anvil to engage and disengage the first drive member from the second drive member.

Regarding claim 7, Marcengill discloses a second vibration isolator (100) disposed between the camshaft and the anvil.

Regarding claim 8, Marcengill discloses wherein the second vibration isolator (100) (Fig. 11) is disposed between a flange of the camshaft and a flange of the anvil.

Regarding claim 15, Marcengill discloses a roller bearing (Fig. 10) (Col. 5, lines 14-34) disposed between a shaft rotatably driving the hammer and the tool housing, wherein a second vibration isolator (100) is disposed circumferentially between the roller bearing and the tool housing.

Regarding claim 16, Marcengill discloses a roller bearing (Fig. 10) (Col. 5, lines 14-34) disposed between a shaft rotatably driving the hammer and the tool housing, wherein a second vibration isolator (100) is disposed axially between the roller bearing and the tool housing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amtsberg in view of Gasparini et al. (US 8,591,136 B2, herein Gasparini).

Regarding claim 5, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose wherein the bushing comprises an inner metal tubular member, an outer metal tubular member, and the first vibration isolator is disposed between and adhered to the inner and outer metal tubular members.
Gasparini teaches (Fig. 3) (Col. 3, lines 38-54) a bushing comprising an inner metal tubular member (59), an outer metal tubular member (58), and a vibration isolator (55) disposed between and adhered to the inner and outer metal tubular members.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the bushing as disclosed by Amtsberg, by sandwiching the vibration isolator between an inner and outer metal tubular member so as to define the inner and outer surfaces of the cylindrical bushing and properly encase the vibration isolator.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amtsberg in view of Clifford et al. (US 2019/0143487, herein Cifford).
Regarding claim 10, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose wherein the first vibration isolator is viscoelastic.
Clifford teaches [0013] teaches a vibration isolator (59) can be viscoelastic.  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the vibration isolator as disclosed by Amtsberg, by making it viscoelastic so as to provide a tough and resilient material with low compressibility in order to minimize transference of vibrations.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amtsberg in view of Muller (US 2010/0314147 A1, herein Muller).

Regarding claim 11, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose wherein the first vibration isolator is a spring.
Muller teaches [0012] teaches a vibration isolator (59) can consist of a spring.  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the vibration isolator as disclosed by Amtsberg, by making it a spring, which can be suitable in particular in the case of high stresses.

Regarding claim 19, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose wherein the motor is an electric motor, and wherein a second vibration isolator is disposed between the electric motor and the tool housing. 
Muller teaches [0031-0033] an electric motor (2) (Fig. 1), and wherein a second vibration isolator (11) (Fig. 1) is disposed between the electric motor and the tool housing. 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the tool as disclosed by Amtsberg by incorporating a second vibration isolator between an electric motor and the tool housing as this would help to further reduce impact forces and vibration, thereby improving user experience.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amtsberg in view of Gwinn et al. (US 5,839,517, herein Gwinn).
Regarding claim 12, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose wherein the first vibration isolator has a Shore A durometer hardness of 30-100.
Gwinn teaches (Col. 7, lines 60-67) teaches a vibration isolator (30A and 30B) (Figs 1B, 2A).  has a Shore A durometer hardness of 30-100.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the vibration isolator as disclosed by Amtsberg, by making it have a Shore A durometer hardness of 30-100 to optimize vibration isolation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amtsberg in view of Ruhlander (US 2006/0039748 A1, herein Ruhlander).
Regarding claim 14, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose wherein the first vibration isolator is an overmolded portion of a component of the impact tool.
Ruhlander teaches [0010]  teaches an overmolded vibration isolator.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the vibration isolator as disclosed by Amtsberg to be an overmolded portion of a component of the impact tool.  Doing so would securely position the vibration isolator.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amtsberg in view of Kumagai et al. (US 2011/0180289 A1, herein Kumagai).
Regarding claim 18, Amtsberg discloses all of the elements of the claimed invention as stated above.  
Amtsberg does not expressly disclose a first tool housing portion enclosing the hammer and the portion of the anvil and a second tool housing portion comprising the handle, the first tool housing portion being made of metal and the second tool housing portion being made of plastic, wherein a second vibration isolator is disposed between the first and second tool housing portions.
Kumagai teaches [0026]  teaches a first tool housing portion (6) enclosing the hammer and the portion of the anvil and a second tool housing portion (2) comprising the handle, the first tool housing portion being made of metal and the second tool housing portion being made of plastic, wherein a second vibration isolator (32,33) is disposed between the first and second tool housing portions.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the impact tool as disclosed by Amtsberg to include metal and plastic housing portions.  Doing so would protect and provide for appropriate functionality of the underlying components.

Allowable Subject Matter
Claims 9, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                         
July 11, 2022